EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph S. Edelstein on March 31, 2021.
The application has been amended as follows: 
Amended claim 1 as follows: 
1. (Currently Amended) An orthopaedic reamer handle, comprising: 
a reamer portion configured to transmit torque to a reamer head; 
a driver portion connected to said reamer portion and configured to receive and transmit torque from a driver; and 
a drive train connecting said reamer portion and said driver portion and configured to transmit torque from said driver portion to said reamer portion, said drive train including: 
a first drive shaft having a first end and a second end, said first end being connected to said driver portion, said first drive shaft defining a first axis; 
a first intermediate connector having a first intermediate end and a second intermediate end, said first intermediate end being connected to said second end; 
an offsetting member having a third end and a fourth end, said third end being connected to said second intermediate end at an acute angle relative to said first axis, said offsetting member defining a second axis; 

a first connector connecting said second end to said first intermediate end; 
a second connector connecting said third end to said second intermediate end; 
a third connector connecting said fourth end to said second intermediate connector, wherein said first connector, said second connector or said third connector is a U-shaped connector having a first ear and a second ear connected to a base and separated by a gap, wherein said first connector or said second connector is said U-shaped connector when said first intermediate connector is said H-shaped connector and wherein said third connector is said U-shaped connector when said second intermediate connector is said H-shaped connector, said first ear having a first pin opening formed therethrough and said second ear having a second pin opening formed therethrough, said first ear having a first pin opening with a first opening diameter and said second ear having a second pin opening with a second opening diameter which is greater than said first opening diameter; 
a joining member placed within said gap, said joining member having a pair of opposing faces with a first face opening formed therethrough, said joining member being connected to said pair of opposed third ears or said pair of opposed fourth ears of said first or second intermediate connector, respectively; 

a cap engaging said third region and fixedly held within said second pin opening. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/31/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619